DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.

Response to Arguments
Applicant’s arguments filed on 2/8/2021 have been considered but they are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
1). Claims 1 and 19, and thus depending claims 2-9, 11 and 20, recite the limitations “setting the booster amplifier, based on the determined gain for the booster amplifier, to a power level to achieve a client line gain that avoids one or more of saturating the second transceivers of the second node and providing a level of power insufficient for the optical signals to be received by the second transceivers of the second node without bit error”. According to the claims, the power is provided “insufficient” to be received by the second transceiver “without bit error”. However, the Specification discloses “This power loss determination may be used, if needed, to decrease the booster amplifier 46, i.e. lower the downstream channel power to not saturate the downstream transceivers 80, or to increase the power provided by the booster amplifier 46 in order to provide sufficient power for the optical signals to reach the downstream transceivers 80 without bit errors” ([0099]), and “the gain for the booster amplifier 46 can then be determined and set to obtain the desired power needed to not saturate the downstream transceivers 80 of the tailend node 70, and to provide enough power for the optical signals to reach the downstream transceivers 80 of the tailend node 70 without bit error”; that is, a sufficient power must be provided to the second transceiver (downstream transceiver) so to be “without bit errors”, and also insufficient for the optical signals to be received by the second transceivers of the second node without bit error”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1). Claim 1, and thus depending claims 2-9 and 11, recite the limitation “determining, …, a maximum output power per channel” (page 3 lines 3-5, or page 5 lines 11-13). It is not clear which component’s output the “maximum output power” refer to. Does the maximum output power refer to the output power of a pre-amplifier, or does the maximum output power refer to the output power of a booster amplifier? Or, does the maximum output power refer to an output power of an individual transceiver? (Hereinafter, the Examiner interprets the maximum output power as the output power of a booster amplifier).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ghuman (US 2018/0212706) in view of Chung et al (US 2006/0104638) and Campos et al (US 2019/0149245; provisional application No. 62/585,640, filed on 11/14/2017) and Denkin et al (US 2005/0041977) and Caplan et al (US 2011/0274429) and Liu et al (US 7,236,700).
1). With regard to claim 1, Ghuman discloses an optical transmission system (Figures 1-3, 6, 12-14 and 17 etc.), comprising: 
a first node (e.g., headend 1201, Figure 12. The headend of Figure 12 is just one of the headend that can be used in the system shown in Figure 2 etc.; and 630 of Figure 6) comprising components including one or more variable optical attenuator (1231/1232), a booster amplifier (1215), a preamplifier (1214), and one or more multiplexer-demultiplexer filter (DWDM 1205) configured to transmit and receive optical signals with first transceivers (the transmitter/receiver pair for DS and UP signals); 
a second node (right side of Figure 2, or outside plant, 650 in Figure 6 etc.) comprising one or more multiplexer-demultiplexer filter configured (e.g., AWG 675 in Figure 6; also refer to Figure 3 DWDM 315) to transmit and receive optical signals with 
a first bidirectional optical fiber (e.g., 617 in Figure 6; or 1235 in Figure 12) between the first node and the second node configured to carry data traffic in optical signals in a first number of optical channels (e.g., 20 channels) from the first node to the second node and a second number of optical channels (e.g., also 20 channels) from the second node to the first node; 
wherein power gain of the preamplifier of the first node is determined and set based on one or more of a power loss measurement parameters (Figure 4, “access link loss budget of a Dense Wave Division Multiplexing (DWDM) passive circuit”, Figure 7, “different passive optical network (PON) transceiver parameters associated with downstream transmitting circuits and upstream transmitting circuits”) for the first node and on the second number of optical channels ([0042], “[t]he optical pre-amplifier may also be an EDFA. The optical pre-amplifier may amplify upstream signals based on the length of the fiber between the outside plant and the OCML headend to account for any loses in the strength of the upstream signals propagating along the fiber. The gain of the optical pre-amplifier may be based at least in part on a required signal strength of the upstream signals at an input to the DWDM passive circuit, in order for the DWDM to demultiplex the upstream signals. The optical pre-amplifier may have the effect of amplifying a multi-wavelength optical data signal, so that the one or more optical data signals in the multi-wavelength optical data signal, each of which have different respective wavelengths, have a certain received power level at a DWDM passive circuit upstream input port”. That is, it is obvious that the number of optical channels are 
wherein the first node is operable to: 
receive power loss measurement parameters for the components (Figures 4 and 7, the Loss Budget; the loss budgets are considered so “to correctly decode one or more bits received from a corresponding PON transceiver at an OCML headend in a downstream optical data signal (i.e., downstream 712, downstream 722, and downstream 732). For instance, a minimum receive power level may be necessary for each of PON transceivers GPON C+ 711, XGPON/10GEPON N2a, or XGPON/10GEPON N1 731 to correctly detect a bit value of "1", at the outside plant, when a bit value of "1" is transmitted by a corresponding PON transceiver at an OCML headend. Minimum receive power 709 may include a minimum receive power necessary for each of PON transceivers GPON C+ 711, XGPON/10GEPON N2a, at an OCML headend, to correctly decode one or more bits received from a corresponding transceiver at a outside plant in an upstream optical data signal. For instance, a minimum receive power level may be necessary for each of PON transceivers GPON C+ 711, XGPON/10GEPON N2a, or XGPON/10GEPON N1 731 to correctly detect a bit value of "1", at the OCML headend, when a bit value of "1" is transmitted by a corresponding PON transceiver at the outside plant”, [0130]-[0136]; that is, the power loss measurement parameters for the components are received and used by the node to obtain a desired signal power. And [0042]), 

determine, based on the received loss measurement parameters, a power gain for the booster amplifier in the first node (Figures 4 and 7, and [0041]-[0042], “The booster optical amplifier may be an Erbium Doped Fiber Amplifier (EDFA)”, “The EDFA may have the effect of amplifying each of the one or more optical data signals, while they are combined in a multi-wavelength optical data signal, without introducing any effects of gain narrowing. In particular, the EDFA may simultaneously amplify the one or more optical data signals, each of which have a different wavelength, within a gain region of the EDFA. A gain of the booster optical amplifier may be based at least in part on the length of the fiber”; and [0130]-[0136], “a minimum receive power level may be necessary for each of PON transceivers … to correctly detect a bit value of "1"”; then it is obvious that the power gain of the booster amplifier is determined based at least on the loss measurement parameters. Also refer to [0041], [0061], [0099] and [0145], the gain of the booster amplifier is based on signal loss/attenuation etc.); and 
setting the booster amplifier, based on the determined gain for the booster amplifier, providing a level of power insufficient (Figure 7, “Minimum Receive Power”) for the optical signals to be received by the second transceivers of the second node without bit error ([0043], BER; [0130]-[0136], “a minimum receive power level may be necessary for each of PON transceivers … to correctly detect a bit value of "1"”. Also refer to 112 rejection above.).
In Figures 6 and 12-14 etc., Ghuman does not expressly show the transceivers, and Ghuman also does not expressly state that the power gain of the preamplifier or 
Regarding the transceiver, however, as shown in Figures 12-14, especially the “arrow” pairs that shows the upstream and downstream signal flows to/from the DS/Up (1203/1204, or 1303/1304, or 1403/1404), it is obvious that transmitter/receiver pairs are implemented. Also, another prior art, Chung et al, discloses an optical WDM communication system/method (Figure 1b, and Figures 2a, 2c and 3d etc.), plurality of transceivers (Tx/Rx) are implemented in the headend (CO), each transceiver (Tx/Rx) is corresponding to another transceiver (Tx/Rx) at the remote node (outside plant ONU); and a monitor (e.g., “M” or “M1” etc.) is used to measure incoming power to the first node (CO). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transceiver pairs as taught by Chung et al to the system/method of Ghuman so that the system can be more compact, and maintenance can be made easier.
Regarding the power gains of the amplifiers and the output power of the booster amplifier, first, as disclosed by Ghuman, “the actual number of optical data signals may multi-wavelength optical data signal, so that the one or more optical data signals in the multi-wavelength optical data signal, each of which have different respective wavelengths, have a certain received power level at a DWDM passive circuit upstream input port” ([0042]), and “Multi-wavelength downstream optical data signal 10GbE DS 1213 may be amplified by BOA 1215, and BOA 1215 may output multi-wavelength downstream optical data signal 10GbE DS 1216 to port 1217 of WDM 1220. WDM 1220 outputs an egress optical data signal from port 1219, which may be a multi-wavelength optical data signal comprising 10GbE, EPON, and/or GPON optical data signals. The EPON and/or GPON optical data signals may be received on a GPON/EPON connector (e.g., GPON/EPON 1218) from PON port 1202” ([0162] and [0163] etc.). Therefore, the power gain of the preamplifier/booster amplifier needs to be determined and set based on the second/first at least in part on a required signal strength of the upstream signals at an input to the DWDM passive circuit, in order for the DWDM to demultiplex the upstream signals”. As shown in Figure 12 etc., before reaching the input to the DWDM (1205), the optical signal must pass through the switch (1226), WDM 1220 and WDM 1210, also to reach the DS/UP 1203/1204, the optical signals must pass the DWDM 1205, then the loss of the switch and WDMs (1220/1210) need to be accounted so that the “required signal strength” can be satisfied; similarly, for the downstream signals, the loss parameters of the components needs to be considered so that “required signal strength” or minimum receive power can be obtained; therefore, it is obvious to one skilled in the art that the loss of the DWDM etc. is considered so that the “target client power of the optical signals” can be obtained at the transceiver (receiver). 
Another prior art, Campos et al, discloses an optical communication system/method, in which preamplifier is used to compensate the loss of components; Campos et al discloses “[i]n order to make the link loss budget work for the low power P2P coherent optic transmitter for 40 km dual fiber multi-channel, optical amplifiers 2828 are added to the links in example architecture 2800. Table 8 calculates an example downstream link budget for a 40 km multi-channel link using two fibers. Table 9 calculates an example upstream link budget for a 40 km multi-channel link using two fibers. In this case, the downstream uses an optical amplifier 2828 as a booster at hub 2802, while the upstream uses an optical amplifier 2828 as a preamplifier in hub 2802. The power coming into preamplifier 2828 could be low, so the OSNR coming out of preamplifier 2828 is important for how sensitive the receiver must be to close the link. 
Loss can occur within the fiber as well as traversing each component in the path. There are a number of variables that affect the loss budget:
• Fiber itself will have Attenuation Loss (including splices, temperature, etc.)
• WDM Loss 
• Bidirectional Band Splitter Loss (including connectors) 
• Optical Failover Switch/Optical Splitter Loss 
• An added Safety Margin for other unaccounted for things that could occur between the transmitter and receiver
The link loss is calculated by the equation shown in Figure 24.

That is, the power loss measurement parameters for the first headend node are considered. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaches of Campos et al to the system/method of Ghuman and Chung et al so that the loss of optical components, fiber and number of channels etc. are considered in determining the gain of the preamplifier and booster amplifier, and the desired power level can be obtained at the transceiver based on the loss budget.

Regarding avoiding one or more of saturating the second transceivers, however, it is a common practice to control the gain of an amplifier so to not saturate the optical 
Regarding a maximum allowed power per optical channel (also refer to 112 rejection above), first, as discussed above, the booster amplifier is used for WDM signals, a plurality of channels (or the “first number of channels”) are amplified by the booster amplifier; that is, the combination of Ghuman and Chung et al and Campos et al and Denkins et al and Caplan et al teaches/suggests that the gain or total output power of the booster amplifier is based on the number of optical channels so that a “desired power” level, which does not saturate the receiver, can be obtained. Second, another prior art, Liu et al, discloses a WDM system with EDFA amplifiers (110 or 135 in Figure 1, and Figures 2 and 3), and “For a power amplifier, a maximum power per channel and maximum number of channels is selected 415” (Figure 4) and then determining the gain. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Caplan et al and Liu et al to the system/method of Ghuman and Chung et al and Campos et al and 
2). With regard to claim 2, Ghuman and Chung et al and Campos et al and Denkin et al and Caplan et al and Liu et al disclose all of the subject matter as applied to claim 1 above. And the combination of Ghuman and Chung et al and Campos et al and Denkin et al and Caplan et al and Liu et al further discloses wherein the power gain of the preamplifier of the first node is determined and set based on the second number of optical channels carried on the first bidirectional optical fiber from the second node, and one or more of the power loss measurement parameters for the first node, to achieve the target client power to the one or more first transceivers (refer claim 1 rejection). 
Ghuman et al does not expressly state wherein the power gain of the preamplifier of the first node is determined and set further based on an input power to the first node from the one or more second transceivers.
However, as discussed in claim 1 above, the power to the DWDM or the transceiver (UP) must be at “required signal strength” or “certain received power level”. As the input power to the first node from the one or more second transceivers changes, the gain of the preamplifier must be changed so that desired signal strength/power level can be obtained. Also, as shown in Tables 1-19 of Campos, or Tables 7-25 of provisional application 62/585,640, the Tx Output Power is considered in the link budget calculation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the power gain of the preamplifier based on an input power to the first node from the one or more second 
3). With regard to claim 3, Ghuman and Chung et al and Campos et al and Denkin et al and Caplan et al and Liu et al disclose all of the subject matter as applied to claim 1 above. But, Ghuman et al does not expressly state wherein the power gain for the preamplifier in the first node is determined and set based on subtracting the power of the optical signals coming from the one or more second transceivers from the target client power, adding ten times the logarithmic function base ten of the second number of optical channels carried on the first bidirectional optical fiber from the second node, and adding one or more power loss measurement parameters for the first node.
However, the claimed determination of the gain is just a simple mathematical calculation (or relationship between input and output). It is commonly known that in the engineering designing, the desired output power from an amplifier in a node is equal to the input power (to the node) plus the gain and minus the loss (in the node), or (single channel):
Desired output = Input power + Gain - Loss 
That is, Gain = Desired output – Input Power + Loss.
For a WDM signal, e.g., N channels, the gain of the preamplifier will be distributed among the N channels; that is, 
Desired output = Input power + Gain/N - Loss 
That is, Gain/N = Desired output – Input Power + Loss
When use “decibel” or decibel power measurement dB (Decibels (dB) = 10 log10(P2/P1)), the above equation becomes:
10Gain – 10*log10N = 10*log10(Desire Output) - 10*log10(Input Power) + 10*log10Loss.
Or:
10*log10Gain = 10*log10(Desire Output) - 10*log10(Input Power) + 10*log10N + 10*log10Loss. 
Or:
Gain (dB) = Desired output (dB) – Input Power (dB) + 10*log10N + Loss (dB)
That is, the claimed determination of the gain is merely a simple mathematical manipulation of common relationship: amplifier output = amplifier input + amplifier gain – loss, in dB.
4). With regard to claim 5, Ghuman and Chung et al and Campos et al and Denkin et al and Caplan et al and Liu et al disclose all of the subject matter as applied to claims 1 and 3 above. But, Ghuman et al does not expressly state wherein the power gain of the preamplifier of the first node is re-determined and adjusted in response to changes in the optical transmission system.
However, Ghuman discloses “In some embodiments, the EDFA may comprise fiber couplers and photodetectors to monitor optical power levels. In other embodiments, the EDFA may further comprise pump laser diodes with control electronics and gain flattening filters. The EDFA may have the effect of amplifying each of the one or more optical data signals, while they are combined in a multi-wavelength optical data signal, without introducing any effects of gain narrowing. In particular, the EDFA may simultaneously amplify the one or more optical data signals, each of which have a different wavelength, within a gain region of the EDFA. A gain of the booster optical amplifier may be based at least in part on the length of the fiber”. And Denkin et al also teaches that the gain can be adjusted based the changing of the power loss parameters. Therefore, it is obvious to one skilled in the art that the gain of the preamplifier is adjusted/determined in response to changes in the optical transmission system.
5). With regard to claim 8, Ghuman and Chung et al and Campos et al and Denkin et al and Caplan et al and Liu et al disclose all of the subject matter as applied to claim 1 above. But, Ghuman et al does not expressly state wherein the power gain of the preamplifier of the first node is re-determined and adjusted in order to obtain a target client power of the optical signals transmitted to the one or more first transceivers from the first node, when one or more parameters or components of the optical transmission system changes.
However, Ghuman discloses “In some embodiments, the EDFA may comprise fiber couplers and photodetectors to monitor optical power levels. In other embodiments, the EDFA may further comprise pump laser diodes with control electronics and gain flattening filters. The EDFA may have the effect of amplifying each of the one or more optical data signals, while they are combined in a multi-wavelength optical data signal, without introducing any effects of gain narrowing. …. A gain of the booster optical amplifier may be based at least in part on the length of the fiber”. And Campos discloses that the link loss includes losses of different components etc. (refer to claim 1 rejection). And Denkin et al also teaches that the gain can be adjusted based the changing of the power loss parameters. Therefore, it is obvious to one skilled in the art that the gain of the preamplifier is needed to be adjusted/determined when one or 
6). With regard to claim 9, Ghuman and Chung et al and Campos et al and Denkin et al and Caplan et al and Liu et al disclose all of the subject matter as applied to claim 1 above. And the combination of Ghuman and Chung et al and Campos et al and Denkin et al and Caplan et al and Liu et al further discloses wherein a target power level to the first transceivers is in a range of approximately -10dBm to approximately -20dBm or in a range of approximately -3dBm to approximately -17dBm (Ghuman: Figures 4 and 7. Campos: Tables 1-19, or Tables 7-25 of provisional application 62/585,640).
7). With regard to claim 11, Ghuman and Chung et al and Campos et al and Denkins et al and Caplan et al and Liu et al disclose all of the subject matter as applied to claim 1 above. But, Ghuman and Chung et al and Campos et al and Denkins et al and Caplan et al and Liu et al do not expressly disclose wherein a maximum target power level to the second transceivers is approximately a few dBm above a saturation level of the first transceivers. (Also refer to 112 rejection above).
However, how to set the maximum target power level to the second transceivers is merely a matter of design choice. As disclosed by Ghuman, “the booster amplifier amplifies downstream signals based on the length of a fiber between the OCML headend and the outside plant”, “[a] gain of the booster optical amplifier may be based at least in part on the length of the fiber”, “the gain of booster optical amplifier 102 may be adjusted based at least in part on the attenuation coefficient and length of fiber that the egress optical data signal will travel” ([0061] etc.). Also, the combination of Ghuman .

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ghuman and Chung et al and Campos et al and Denkin et al and Caplan et al and Liu et al as applied to claims 1 and 3 above, and further in view of Liu et al (US 7,236,700).
1). With regard to claim 4, Ghuman and Chung et al and Campos et al and Denkin et al and Caplan et al and Liu et al disclose all of the subject matter as applied to claims 1 and 3 above. And the combination of Ghuman and Chung et al and Campos et al and Denkin et al and Caplan et al and Liu et al further discloses wherein the power loss measurement parameters for the first node comprise a power loss that occurs in the components of the first node from a first line port into the first node from the first bidirectional optical fiber up to an input into the preamplifier plus the loss that occurs in the components of the first node from a point of output from the preamplifier through the first node (as discussed in claims 1 and 3 rejections, the power loss includes the fiber loss, switch loss and WDM loss etc.). 

However, Ghuman discloses that a specific OSNR is needed at the transceiver ([0044], [0061] etc., “OSNR level requirement in a photodetector or fiber-optic sensor in the transceiver”), then it is obvious to one skilled in the art that the loss of the DWDM filter must be considered so that a desired signal power and OSNR can be obtained. Another prior art, Liu et al, discloses a WDM system with an EDFA amplifier (135) as a pre-amplifier “has a power optical gain sufficient to at least compensate for optical losses associated with the optical fiber 120, the demultiplexer 130, and other losses. If the optical gain of EDFA 135 is sufficiently high, EDFA 135 can provide sufficient optical gain to compensate for an optical demultiplexer having comparatively high losses. For example, if the optical fiber has a loss of about 30 dB, an optical gain for EDFA 135 of about 25 dB may be sufficient to compensate for the fiber span loss, the loss associated with the demultiplexer 130, and other losses” (column 2 lines 50-67, column 6 lines 18-59 and column 7 lines 10-16).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Liu et al in the system/method of Ghuman and Chung et al and Campos et al and Denkin et al and Caplan et al and Liu et al so that the desired power/OSNR can be obtained at the receiver.
2). With regard to claim 6, Ghuman and Chung et al and Campos et al and Denkin et al and Caplan et al and Liu et al disclose all of the subject matter as applied 
But, Ghuman and Chung et al and Campos et al and Denkin et al and Caplan et al and Liu et al do not expressly state that the loss also includes the loss “out of a filter of the first node to the one or more first transceivers”. 
However, Ghuman discloses that a specific OSNR is needed at the transceiver ([0044], [0061] etc., “OSNR level requirement in a photodetector or fiber-optic sensor in the transceiver”), then it is obvious to one skilled in the art that the loss of the DWDM filter must be considered so that a desired signal power and OSNR can be obtained. Another prior art, Liu et al, discloses a WDM system with an EDFA amplifier (135) as a pre-amplifier to as a pre-amplifier “has a power optical gain sufficient to at least compensate for optical losses associated with the optical fiber 120, the demultiplexer 130, and other losses. If the optical gain of EDFA 135 is sufficiently high, EDFA 135 can demultiplexer having comparatively high losses. For example, if the optical fiber has a loss of about 30 dB, an optical gain for EDFA 135 of about 25 dB may be sufficient to compensate for the fiber span loss, the loss associated with the demultiplexer 130, and other losses” (column 2 lines 50-67, column 6 lines 18-59 and column 7 lines 10-16).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Liu et al in the system/method of Ghuman and Chung et al and Campos et al and Denkin et al and Caplan et al and Liu et al so that the desired power/OSNR can be obtained at the receiver.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ghuman and Chung et al and Campos et al and Denkins et al and Caplan et al and Liu et al as applied to claim 1 above, and further in view of Wang et al (US 9,762,319).
Ghuman and Chung et al and Campos et al and Denkins et al and Caplan et al and Liu et al disclose all of the subject matter as applied to claim 1 above. But, Ghuman and Chung et al and Campos et al and Denkins et al and Caplan et al and Liu et al do not expressly state wherein the power loss measurement parameters are stored in the first node.
However, as shown in Figures 4 and 7 of Ghuman, different parameters are measured, and used for configuring/managing the DWDM network. And Campos et al teaches to use the power loss measurement parameters in the headend node to determine link performance or whether the link is supported. Another prior art, Wang et . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ghuman (US 2018/0212706) in view of Chung et al (US 2006/0104638) and Campos et al (US 2019/0149245; provisional application No. 62/585,640, filed on 11/14/2017) and Caplan et al (US 2011/0274429) and Liu et al (US 7,236,700).
Ghuman discloses a method, comprising: 
receiving power loss measurement parameters for components (Figure 4, “access link loss budget of a Dense Wave Division Multiplexing (DWDM) passive circuit”, Figure 7, “different passive optical network (PON) transceiver parameters associated with downstream transmitting circuits and upstream transmitting circuits”. The loss budgets are considered so “to correctly decode one or more bits received from a corresponding PON transceiver at an OCML headend in a downstream optical data signal (i.e., downstream 712, downstream 722, and downstream 732). For instance, a minimum receive power level may be necessary for each of PON transceivers GPON C+ 711, XGPON/10GEPON N2a, or XGPON/10GEPON N1 731 to correctly detect a bit value of "1", at the outside plant, when a bit value of "1" is transmitted by a 
measuring incoming power to the first node ([0041], “the EDFA may comprise fiber couplers and photodetectors to monitor optical power levels.”); 
determining, based on the received loss measurement parameters, a power gain for a booster amplifier in the first node (Figures 4 and 7, and [0041]-[0042], “The booster optical amplifier may be an Erbium Doped Fiber Amplifier (EDFA)”, “The EDFA may 
setting the booster amplifier, based on the determined gain for the booster amplifier, to a power level (Figure 7, “Minimum Receive Power”) to achieve a client line gain providing a level of power insufficient for an optical signal to be received by the one or more transceivers of the second node without bit error ([0043], BER; [0130]-[0136], “a minimum receive power level may be necessary for each of PON transceivers … to correctly detect a bit value of "1"”. Also refer to 112 rejection above.).
In Figures 6 and 12-14 etc., Ghuman does not expressly show the transceivers, and Ghuman also does not expressly state that the power gain of the booster amplifier is determined based on the loss measurement parameters for the components; and determining, based on a number of channels on the first bi-directional optical fiber from the second first node to the first second node, a maximum output power per channel; setting the booster amplifier, based on the determined gain for the booster amplifier, to 
Regarding the transceiver, however, as shown in Figures 12-14, especially the “arrow” pairs that shows the upstream and downstream signal flows to/from the DS/Up (1203/1204, or 1303/1304, or 1403/1404), it is obvious that transmitter/receiver pairs are implemented. Also, another prior art, Chung et al, discloses an optical WDM communication system/method (Figure 1b, and Figures 2a, 2c and 3d etc.), plurality of transceivers (Tx/Rx) are implemented in the headend (CO), each transceiver (Tx/Rx) is corresponding to another transceiver (Tx/Rx) at the remote node (outside plant ONU); and a monitor (e.g., “M” or “M1” etc.) is used to measure incoming power to the first node (CO). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transceiver pairs as taught by Chung et al to the system/method of Ghuman so that the system can be more compact, and maintenance can be made easier.
Regarding the power gain and output power of the booster amplifier (also refer to 112 rejection above), first, as disclosed by Ghuman, “the actual number of optical data signals may depend on operational needs. That is, headend 1601 can transport more or less than twenty 10GbE downstream optical signals, or more or less than twenty 10GbE upstream optical data signals, based on the needs of customers' networks”; since the booster amplifier (1215, [0162] etc.) is used to amplify the WDM signal (all channels are in the WDM signal) and the power is distributed among all channels in the WDM signal, it is obvious to one skilled in the art that the gain of the preamplifier or booster amplifier must consider the number of channels so that the “required signal strength” or “certain 
Another prior art, Campos et al, discloses an optical communication system/method, in which an amplifier is used to compensate the loss of components; Campos et al discloses “[i]n order to make the link loss budget work for the low power P2P coherent optic transmitter for 40 km dual fiber multi-channel, optical amplifiers 2828 are added to the links in example architecture 2800. Table 8 calculates an example downstream link budget for a 40 km multi-channel link using two fibers. Table 9 calculates an example upstream link budget for a 40 km multi-channel link using two fibers. In this case, the downstream uses an optical amplifier 2828 as a booster at hub 2802, while the upstream uses an optical amplifier 2828 as a preamplifier in hub 2802. The power coming into preamplifier 2828 could be low, so the OSNR coming out of preamplifier 2828 is important for how sensitive the receiver must be to close the link. As Tables 8 and 9 show, with a small amount of amplification for the 200 Gbps modulation formats, the low power P2P Coherent Optic Transmitter can now close the link” ([0164]). As shown in Table 9 in the provisional application No. 62/585,640, the WDM loss etc. has been considered, Campos et al teaches (Section 8 LINK BUDGET EXAMPLES):
Loss can occur within the fiber as well as traversing each component in the path. There are a number of variables that affect the loss budget:
• Fiber itself will have Attenuation Loss (including splices, temperature, etc.)
• WDM Loss 
• Bidirectional Band Splitter Loss (including connectors) 
• Optical Failover Switch/Optical Splitter Loss 
• An added Safety Margin for other unaccounted for things that could occur between the transmitter and receiver
The link loss is calculated by the equation shown in Figure 24.

That is, the power loss measurement parameters for the first headend node are considered.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaches of Campos et al to the system/method of Ghuman and Chung et al so that the loss of optical components, fiber and number of channels etc. are considered in determining the gain of the booster amplifier, and the desired power level can be obtained at the transceiver based on the loss budget.
Regarding avoiding one or more of saturating the second transceivers, however, it is a common practice to control the gain of an amplifier so to not saturate the optical receiver. E.g., Caplan et al discloses an optical communication system/method, in which “the receiver includes a preamplifier with adjustable gain to enable preamplification without saturation” ([0018] and claim 28). As disclosed in Figures 5, 6 and 12 etc., Ghuman discloses that in the downstream direction, the amplifier can be put either in receiver (e.g., 544 in Figure 5) or in transmitter (e.g., 641 in Figure 6, or 1215 in Figure 12); therefore, for the booster amplifier (e.g., 641 in Figure 6, or 1215 om Figure 12), it is obvious to one skilled in the art that the gain of the booster amplifier also needed to be adjusted to not saturate the receiver.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Caplan et al and Liu et al to the system/method of Ghuman and Chung et al and Campos et al and so that the maximum channel power per channel can be determined, and the receiver will not be saturated by the amplifier gain. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ghuman and Chung et al and Campos et al and Caplan et al and Liu et al as applied to claim 19 above, and further in view of Denkin et al (US 2005/0041977).
Ghuman and Chung et al and Campos et al and Caplan et al and Liu et al disclose all of the subject matter as applied to claim 19 above. But, Ghuman et al does not expressly state wherein the gain for the booster amplifier in the first node is determined by adding a mean loss of power per channel in channels from the first 
However, first, as discussed in claim 19 rejection, the combination of Ghuman and Chung et al and Campos et al and Caplan et al and Liu et al teaches/suggests that the power loss parameters including the power loss of multiplexer/demultiplexer or filter, variable optical attenuator, the transmission line fiber from the first node to the second node etc., as well as the number of channels, are considered for determining gain of the booster amplifier. As commonly known, Gain = Desired output – Input Power + Loss, for WDM signals with N channels, the gain of the booster amplifier will be distributed among the N channels, and the Input Power and Loss are the total power and total loss of the N channels; since the booster amplifier amplifies all N channels and does not distinguish the individual channel loss, the Gain can be expressed as Gain = Desired output – Input Power + Loss (total loss of the WDM signal), or Gain = Desired output – Input Power + N*(Mean Power Loss of per channel). The total loss of the WDM signal is the sum of individual channel or N*(Mean Power Loss of per channel); and if the Mean Power Loss of per channel is known, the total loss is known, or if the total loss is known, the Mean Power Loss of per channel is known (total loss/N). That is, to calculate the gain by either total Loss or Mean Power Loss of per channel is merely matter of design 
Regarding the calculation of the mean loss of power per channel, it is just a simple mathematical calculation. Based on the discussion above, a desired power level (e.g., Pr) must be received by a transceiver, and when the input power for all WDM channels (e.g., N channels) to the second node is Pin, then, Pr = (Pin/N – MeanLoss (per chanel)). When using “decibel” or decibel power measurement dB (Decibels (dB) = 10 log10(P2/P1)), the Pr equation becomes:
10*log10Pr = 10*log10(Pin) - 10*log10(N) + 10*log10MeanLoss.
Or:
10*log10MeanLoss = 10*log10Pr + 10*log10N - 10*log10(Pin). 
Or:
MeanLoss (dB) = Power Level of Transceiver (dB) + 10*log10N – Power from Optical fiber (dB)
That is, the claimed determination of the mean loss of power per channel is merely a simple mathematical manipulation of common relationship: power for a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        April 16, 2021